internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil trust testator geographic location trustee c organization of selection committee college f college college x state application deadline date of g request dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated x our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that x was created from the will of y to provide funds held in trust by b and to operate a scholarship program the purpose of x is to furnish scholarships to worthy young residents of the area of z to assist in defraying the expenses of attending one of the colleges specified below the geographical restriction of the area of z does not represent a specific geographic location but is intended for the purpose of affording a preference to applicants from that community rather than as an absolute limitation of that residential area the trustees of c located in z have the final discretion in this regard and the residence area of applicants may be construed to include other areas of the county outside of the area of z the trustees of c located in z and there successors have been appointed as the scholarship committee to select the recipients of the scholarships awarded by this trust the recipients of the scholarships shall be young people of the area of z who are of good character and who have demonstrated by their high school scholarship achievements that they are capable of completing a college education such persons may be of any race creed or religion the scholarship committee shall have the sole and complete discretion as to the selection of the recipients the amount of the scholarship to be awarded per year and the number of years they also have complete and sole discretion as to the termination of any scholarship previously granted and their decision in this respect shall be final the financial position of the applicants or that of their parents shall also be considered and an applicant without funds available for a college education shall have preference over an applicant who has sufficient funds b upon the request of the scholarship committee shall advise the scholarship committee of the amount of net_income available for use in the scholarship program b shall also furnish to the committee semi-annually a statement of the said trust showing all receipts disbursements and statement of current_assets the scholarships to be awarded from this trust shall be limited to persons who will enroll in or are already enrolled in d f g or their successors or any other college or university in the state of h the scholarship committee publicizes the scholarship program once a year in its newsletter and other printed materials and the city where the scholarship committee’s organization is located also publicizes the scholarship program in its newsletter to be considered for a scholarship applicants meeting the qualifications listed above must submit an application with a current resume two character references and a disclosure of family financial_assets and liabilities to the office of the organization whose trustees have been appointed as the scholarship committee no later than j each year scholarships may be renewed at the discretion of the trustees of c whenever the scholarship committee shall select a person or persons to receive a scholarship from this trust then the name or names of such persons the amount of the award and the name of the college or university selected shall be certified to b and b shall thereupon pay to the college or university the amount of the scholarship on behalf of the recipient no scholarships may be awarded to any individual who is related by blood adoption or marriage to any member of the selection committee or any disqualified_person of the trust as defined in irc code sec_4946 as a first cousin or nearer relative also a selection committee member may not benefit directly or indirectly from selecting certain scholarship recipients over other potential scholarship recipients scholarships are renewable annually at the discretion of the selection committee the trustee will maintain case histories showing recipients of scholarships including names addresses purposes of awards amount of each award manner of selection and relationship if any to officers trustees or donors of funds to the trust sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
